COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 NICOLAS FIBELA,                                                 No. 08-20-00019-CV
                                                 §
                           Appellant,                              Appeal from the
                                                 §
 v.                                                           County Court at Law No. 6
                                                 §
 KAREN WOOD,                                                   of El Paso County, Texas
                                                 §
                            Appellee.                            (TC# 2019DCV1242)

                                          O R D E R

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until October 24, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that Nicolas Fibela, pro se, prepare the Pro se’s Brief and forward the

same to this Court on or before October 24, 2020.

       IT IS SO ORDERED this 2nd day of October, 2020.


                                             PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.